DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 9-20 are new.
Claims 1-20 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 08/26/2022 (Supplemental Amendment).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 05/04/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 05/03/2021 as modified by the amendment filed on 08/26/2022 (Supplemental Amendment).
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-20 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (currently amended) A blockchain-enabled crypto asset compliance system operable within a computer network environment for tracking asset allocation, the blockchain- enabled crypto asset system comprising: a remote computer-based service system within the computer network environment; at least one client device for enabling the user to interact with the remote computer-based service system; a non-transitory computer-implementable application implementable via the at least one client device and the remote computer-based service system, the remote computer-based service system, the at least one client and the non-transitory computer-implementable application together being operable for creating a user- controlled, blockchain-enabled smart contract; the non-transitory computer-implementable application for enabling the user to (a) initiate input to the user-controlled, blockchain-enabled smart contract via the at least one client device; (b) input personal demographic data and set data release rules for the user-controlled, blockchain-enabled smart contract; and (c) set data retention rules for the user-controlled, blockchain-enabled smart contract; the remote computer-based service system being operable to provide and maintain a cross-provider reference database, the cross-provider reference database for mapping media provider content to media content hashes within a media content hash pool; the at least one client device for creating media content playlists, the media content playlists providing a basis for media content order hash generation, the at least one client device pulling media content hashes from the media content hash pool, and using the media content playlists and the media content hashes stored in the cross- provider reference database as inputs for algorithm generation, the at least one client generating an ordered media content list hash, the ordered media content list hash matching a hidden list hash for prompting (a) new asset generation via an algorithmic mint process and (b) supplemental ordered song list hash generation, the ordered media content list hash being submitted to the user-controlled, blockchain-enabled smart contract; the user-controlled, blockchain-enabled smart contract operating to hold a transaction ledger, the transaction ledger for tracking transactions between third party service/content providers and the user-controlled, blockchain-enabled smart contract, the user-controlled, blockchain-enabled smart contract providing (a) a mechanism for storing and releasing user data for economic consideration and (b) enabling the user to redeem rewards offered by third party service/content providers.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Biton 2017/0236104, Shah 2017/0103472, Tiell 2017/0364825, Leekley US 9549024, Lee US 8769031, King US 8667075) teach some of the claimed features, however, these references do not teach and the prior-art does not teach at least the following:
the non-transitory computer-implementable application for enabling the user to (a) initiate input to the user-controlled, blockchain-enabled smart contract via the at least one client device; (b) input personal demographic data and set data release rules for the user-controlled, blockchain-enabled smart contract; and (c) set data retention rules for the user-controlled, blockchain-enabled smart contract; the remote computer-based service system being operable to provide and maintain a cross-provider reference database, the cross-provider reference database for mapping media provider content to media content hashes within a media content hash pool; the at least one client device for creating media content playlists, the media content playlists providing a basis for media content order hash generation, the at least one client device pulling media content hashes from the media content hash pool, and using the media content playlists and the media content hashes stored in the cross- provider reference database as inputs for algorithm generation, the at least one client generating an ordered media content list hash, the ordered media content list hash matching a hidden list hash for prompting (a) new asset generation via an algorithmic mint process and (b) supplemental ordered song list hash generation, the ordered media content list hash being submitted to the user-controlled, blockchain-enabled smart contract; the user-controlled, blockchain-enabled smart contract operating to hold a transaction ledger, the transaction ledger for tracking transactions between third party service/content providers and the user-controlled, blockchain-enabled smart contract, the user-controlled, blockchain-enabled smart contract providing (a) a mechanism for storing and releasing user data for economic consideration and (b) enabling the user to redeem rewards offered by third party service/content providers.


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 08/26/2022, pgs. 13-18), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., McRO, Bascom, etc…). 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biton 2017/0236104 [0019] A blockchain is a distributed ledger used to record financial transactions in the Bitcoin and other protocols. In some cases, a blockchain includes of a series of data structures known as blocks each including a set of financial transactions. Each block includes a header with a hash derived from the contents of all the transactions in the block. A new block is inserted at the end of the blockchain by including a hash of the header of the last block in the chain in a previous block field in the header of the new block. This arrangement ensures that a change to the contents of a particular block in the chain will render the hashes in the previous block field incorrect for every subsequent block in the blockchain, thereby ensuring the consistency of the structure.
Shah 2017/0103472 – blockchain and crowdsourcing
Tiell 2017/0364825 – blockchain and artificial intelligence
Leekley US 9549024 - hashing
Lee US 8769031 – social media platform
King US 8667075 – social media platform

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682